DETAILED ACTION
This action is in response to the amendment filed on 01/25/21.
Claims 21-23 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The abstract of the disclosure is objected to because the first sentence appears to be incomplete. Correction is required.  See MPEP § 608.01(b).
Terminal Disclaimer
The terminal disclaimer filed on 01/25/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,078,653 and 10,166,025 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-23 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Shelton, IV et al. (7,044,352).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464.  The examiner can normally be reached on Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731